CORNISH, Presiding Judge,
dissenting:
I disagree with the majority in overruling Matter of J.S., Okl.Cr., 556 P.2d 641 (1976). Because of the seriousness of the proceeding I believe that the testimony of an accomplice should be corroborated before it can be admitted. In order to place this issue in proper perspective, it is important to consider its background.
Title 21 O.S.1971, § 742, requires that no person can be convicted of a crime on the uncorroborated testimony of an accomplice. The Legislature has determined that an accomplice’s testimony is not sufficiently reliable, without corroboration, to establish a defendant’s guilt beyond a reasonable doubt.
However, the cases clearly hold that at the preliminary examination the State need not prove beyond a reasonable doubt that a defendant is guilty of the crime charged.1 All that is required is that the State present sufficient evidence to establish that there was a crime committed, and that there was probable cause to believe that the defendant committed that crime.2 This Court has on several occasions recognized a presumption that the State will present a stronger case at the trial than at the preliminary examination.3
The question with regard to a preliminary examination then becomes whether the uncorroborated testimony of an accomplice is sufficiently reliable to establish the commission of a crime and to establish sufficient cause to believe that the defendant committed it. One consideration is the function of the preliminary examination. If there is an initial determination of probable cause, then a threshold can be established regarding the likelihood of success of the State’s prosecution. Where that threshold cannot be met, the case can be dismissed *696at an early stage. Thus, this extra step in a criminal proceeding can, in the long run, result in a savings in time and expense for the public, both as represented by the State, and as comprised of the private individuals who are parties in such proceedings.
The same factors which cause an accomplice’s testimony to be questioned at a trial tend to weaken that person’s credibility at a preliminary examination: by shifting the blame to another person, the alleged accomplice can get a reduced charge, or perhaps even immunity. There is a grave risk in accepting such testimony without support. On the other hand, the probable cause threshold in a preliminary examination is not really very high.
In State v. Wofford, Okl.Cr., 549 P.2d 823 (1976), this Court held that corroboration was required to support a finding of probable cause at a preliminary hearing. Then in Bennett v. State, Okl.Cr., 570 P.2d 345 (1977), this Court held that such corroboration was not required. That issue is not now before the Court, and I express no opinion as to it.
The issues are very similar in juvenile proceedings. An adjudicatory hearing on a delinquency petition serves the same function as a trial in a criminal proceeding; a final determination is made on all fact questions, including that of whether the juvenile committed the acts charged. In view of the finality of the proceedings, it is appropriate to apply § 742, supra, and insist on corroboration of an accomplice’s testimony. The Court has done this in Smith v. State, Okl.Cr., 525 P.2d 1251 (1974).4
The findings made in a certification hearing are very much like those made at a preliminary examination. Aside from the issue of amenability, the court must determine whether a crime has been committed and whether there is probable cause to believe that the juvenile committed it. Here, too, there are jus'liable grounds for mistrusting the unsupported testimony of an accomplice; perhaps even more so with a juvenile than with an adult accomplice.
There is, however, an important difference between a certification hearing and a preliminary examination. At a preliminary examination the magistrate determines whether a criminal proceeding which has already begun with the filing of an information is to continue. The Court, at a certification hearing, determines whether the juvenile proceedings against a child are to be terminated, and an adult criminal proceeding begun. This is a drastic step. The existence of a separate Juvenile Code evidences the Legislature’s decision that children are not, as a rule, to be treated as adults. While the purpose of criminal proceedings is to punish offenders and to deter others from committing offenses, an underlying assumption of juvenile proceedings is that children often need assistance in determining what is right and what is wrong:
“. . . The Juvenile Court is theoretically engaged in determining the needs of the child and of society rather than adjudicating criminal conduct. The objectives are to provide measures of guidance and rehabilitation for the child and protection for society, not to fix criminal responsibility, guilt and punishment. . . . ” Kent v. United States, 383 U.S. 541, 86 S.Ct. 1045, 16 L.Ed.2d 84 (1966).
The transfer of a juvenile from the jurisdiction of the juvenile court to the adult criminal court is the most severe sanction that can be imposed upon a child. It should be done in the most careful manner possible. Although the standard of proof in a certification hearing is probable cause, rather than beyond a reasonable doubt, I believe that the critical importance of the procedure requires corroboration of an accomplice’s testimony.
For the above and foregoing reasons I do not believe the holding of the majority is *697correct. Therefore, I respectfully dissent to this decision.

. McCurdy v. State, 39 Okl.Cr. 310, 264 P. 925 (1928); Morgan v. State, Okl.Cr., 569 P.2d 474 (1977).


. Title 22 O.S.1971, § 264. See also Ex parte Miller, 29 Okl.Cr. 301, 233 P. 775 (1925); and Jones v. State, Okl.Cr., 557 P.2d 447 (1976).


. McAllister v. State, 97 Okl.Cr. 167, 260 P.2d 454 (1953); Morgan v. State, supra.


. Some states have refused to apply the corroboration requirement to delinquency cases, but these cases have been severely criticized. See, for instance, In Re R.C., 39 Cal.App.3d 887, 114 Cal.Rptr. 735 (1974), and in 14 Santa Clara Lawyer 881 (1974); and Matter of S.J.C., Tex., 533 S.W.2d 746 (1976), criticized in 8 Texas Tech L.R. 466 (1976), and in 29 Baylor L.R. 343 (1977).